Name: Commission Regulation (EC) NoÃ 1190/2006 of 4 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5.8.2006 EN Official Journal of the European Union L 215/1 COMMISSION REGULATION (EC) No 1190/2006 of 4 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 4 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,8 999 44,8 0707 00 05 052 65,5 999 65,5 0709 90 70 052 48,9 999 48,9 0805 50 10 388 70,6 524 50,3 528 56,3 999 59,1 0806 10 10 052 109,1 204 174,2 220 190,2 508 31,3 999 126,2 0808 10 80 388 87,1 400 104,7 508 86,3 512 89,0 524 66,4 528 124,2 720 81,3 804 98,1 999 92,1 0808 20 50 052 125,6 388 98,3 512 83,4 528 73,7 720 31,1 804 186,4 999 99,8 0809 20 95 052 246,5 400 293,8 404 365,2 999 301,8 0809 30 10, 0809 30 90 052 133,4 999 133,4 0809 40 05 068 110,8 093 50,3 098 56,5 624 124,4 999 85,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.